DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/15/2022, pages 6-8, paying particular attention to independent claims 1, 9 and 18, have been fully considered but they are not persuasive. 
On page 6, Applicant traverses the 112(f)(sixth) rejection from previous Action, Examiner disagrees with Applicant’s remarks. The 112 rejection is sustained, instead however, the claims (claims 18-20) are now rejected under 112(a) and 112(b). Please see the revised rejection below:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 18 recites a function that has no limits and covers every conceivable “means” for achieving the stated function, while the specification discloses at most only those means known to the inventor i.e. “direct or indirect wired connections. . .” as presented in par 0027 of Applicant’s written specification. Accordingly, the disclosure is not commensurate with the scope of the claim i.e. “means for positioning . . .” in at least line 6 of claim 18 or “a modular chassis means” are unsupported by structure. Appropriate action necessary. Dependent claims 19-20 are also rejected for at least the same reason.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “means for positioning of a device U.2 connector . . ..” it is unclear what structure provides this ‘means for positioning’ as claimed in line 6 or a ‘modular chassis means.’ Pursuant to advancing compact prosecution, however, examiner will interpret this limitation to be a generic U.2 connector disposed on a surface. Appropriate action necessary. Dependent claims 19-20 are also rejected for at least the same reason.
On page 7, Applicant contends that: 
    PNG
    media_image1.png
    270
    807
    media_image1.png
    Greyscale

In response to applicant’s argument that there is no teaching or suggestion of a device U.2 connector configured to carry host communications . . . . Examiner disagrees, all the limitations as presented in claim 1 are fully disclosed by Heyd, except, that the device and mating connectors (disclosed by Heyd in at least Figs 14, 16; see also, recent Office Action) are “U.2” connectors. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, Chou teaches a similar device as claimed including M.2 solid state drive, that uses U.2 connectors (see par 0012, Chou). And therefore, it would have been obvious to a person having ordinary skill in the art to modify the connector of Heyd to include a U.2 connector since Heyd already discloses that a custom form-factor can instead be employed—par 0080, Heyd.
On page 8, Applicant contends that:

    PNG
    media_image2.png
    172
    790
    media_image2.png
    Greyscale

Examiner disagrees, as presented, this “specific arrangement” of the first/second circuit board that Applicant asserts in not claimed. Rather, it appears that the circuit board(s) including the flexible circuit and its related features are generally recited. As such, given its [the claims] broadest reasonable interpretation, Heyd is still found to read on the claim language in its current form. Applicant is encouraged to clarify how the claimed circuit boards and related features are different from that as cited in Heyd—if so intended. Regarding the combination with Chou, please see response above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyd 2016/0073544 in view of Chou 2017/0168943.
Regarding claim 1, Heyd discloses an apparatus (Fig 15) comprising: a carrier (139 Fig 11) insertable into a modular bay (101) of a chassis assembly (110 Fig 15); a network interface card (144); an Ethernet network cable connector configured to carry Ethernet signaling of the NIC (par 0080; 0074); and a device connector (141 Fig 16) configured to carry host communications of the NIC (par 0080) and mate with a mating connector (198) of the modular bay when the carrier is inserted into the chassis assembly (Fig 18).
Heyd discloses the claimed invention except for teaching explicitly that the device and mating connectors are U.2 connectors. 
Chou however teaches a similar device that allows the interchangeable use of both U.2 and M.2 connectors (see par 0012).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Heyd to be applied as a U.2 type connector since Heyd already discloses that a custom form-factor can instead be employed (par 0080); such a modification, as taught by Chou, would allow for a more harmonious connection with Hedy’s Non-Volatile Memory Express (NV Me) type-PCle type solid state drives that would also permit and improve hot-swapping and power loss protection, thereby improving reliability and versatility.
Regarding claim 2, Heyd in view of Chou disclose the apparatus of claim 1, comprising: hot-swap circuitry configured to enable hot-swapping of the device U.2 connector with regard to the mating U.2 connector (par 0106, Heyd).
Regarding claim 3, Heyd in view of Chou disclose the apparatus of claim 1, wherein the NIC is coupled to the Ethernet network cable connector on a side of the carrier opposite than that of the device U.2 connector such that the Ethernet network cable connector is accessible after the carrier is inserted into the modular bay of the chassis assembly (at 133/132 Fig 12).
Regarding claim 4, Heyd in view of Chou disclose the apparatus of claim 1, wherein the device U.2 connector is configured to carry Peripheral Component Interconnect Express (PCle) signaling comprising the host communications (par 0047).
Regarding claim 5, Heyd in view of Chou disclose the apparatus of claim 1, wherein the device U.2 connector is configured to carry NVM Express (NV Me) signaling comprising the host communications (par 0096, Heyd).
Regarding claim 6, Heyd in view of Chou disclose apparatus of claim 1, wherein the host communications and power for at least the NIC are both carried by the device U.2 connector (199 Fig 18).
Regarding claim 7, Heyd in view of Chou disclose apparatus of claim 1, wherein the device U.2 connector is coupled to a flexible circuit that allows positioning of the device U.2 connector with respect to the mating U.2 connector (par 0086, Heyd).
Regarding claim 8, Heyd in view of Chou disclose the apparatus of claim 1, comprising: holdup circuitry configured to provide holdup power to at least the NIC after removal of the device U.2 connector from the mating U.2 connector (par 0045, Heyd).
Regarding claim 9, Heyd discloses a network interface module (Fig 15) comprising: a first circuit board assembly (138 Fig 12) comprising: a network interface card (144); at least one Ethernet network cable connector for the NIC (par 0080; 0074); a second circuit board assembly (192) comprising: a flexible circuit (par 0086) configured to couple to a device connector (141 Fig 16) and allow positioning of the device connector with respect to a mating connector (198, Fig 18 w/respect to Fig 2), wherein the device connector is configured to carry host communications of at least the NIC (par 0080).
Heyd discloses the claimed invention except for teaching explicitly that the device and mating connector are U.2 connectors. Chou however teaches a similar device that allows the interchangeable use of both U.2 and M.2 connectors (see par 0012).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Heyd to be applied as a U.2 type connector since Heyd already discloses that a custom form-factor can instead be employed (par 0080); such a modification, as taught by Chou, would allow for a more harmonious connection with Hedy’s Non-Volatile Memory Express (NV Me) type-PCle type solid state drives that would also permit and improve hot-swap and power loss protection, thereby improving reliability and versatility.
Regarding claim 10, Heyd in view of Chou disclose the network interface module of claim 9, comprising: a carrier (139) coupled to the first circuit board assembly (Fig 12) and the second circuit board assembly (Fig 2) and configured to be insertable into a modular bay (101) of a chassis assembly (110).
Regarding claim 11, Heyd in view of Chou disclose the network interface module of claim 10, wherein the at least one Ethernet network cable connector is positioned on a different side of the network card assembly than the device U.2 connector such that the at least one Ethernet network cable connector is accessible after the carrier is inserted into the modular bay of the chassis assembly (at 133/132 Fig 12).
Regarding claim 12, Heyd in view of Chou disclose the network interface module of claim 10, wherein the second circuit board further comprises: hot- swap circuitry configured to enable hot-swapping of the device U.2 connector with regard to the mating U.2 connector (par 0106).
Regarding claim 13, Heyd in view of Chou disclose the network interface module of claim 9, wherein the carrier comprises a 2U sized carrier (par 0106, Heyd).
Regarding claim 14, Heyd in view of Chou disclose the network interface module of claim 9, wherein the first circuit board assembly comprises a first connector (132/133 Fig 11); and wherein the second circuit board assembly comprises a second connector (198) configured to mate with the first connector (Fig 2); wherein the first connector and the second connector are configured to transfer signals of the NIC and the device U.2 connector (par 0096).
Regarding claim 15, Heyd in view of Chou disclose the network interface module of claim 9, wherein the second circuit board assembly comprises: holdup circuitry configured to provide holdup power to at least the NIC after removal of the device U.2 connector from the mating U.2 connector (par 0045).
Regarding claim 16, Heyd in view of Chou disclose the network interface module of claim 9, wherein the device U.2 connector is configured to carry Peripheral Component Interconnect Express (PCle) signaling comprising the host communications (par 0080).
Regarding claim 17, Heyd in view of Chou disclose the network interface module of claim 9, wherein the device U.2 connector is configured to carry NVM Express (NVMe) signaling comprising the host communications (par 0096).
Regarding claim 18, as best understood, Heyd discloses an apparatus (Fig 15) comprising: a modular chassis means (as depicted Fig 1) for a network interface card (144) that is insertable into a modular bay (101) of a chassis assembly (110); wherein the NIC comprises an Ethernet network cable connector configured to carry Ethernet signaling for the NIC (par 0080; 0074); and means for positioning of a device connector of the apparatus (141) with respect to a mating connector of the modular bay (198), wherein the device connector communicatively couples host communications to a host interface of the NIC (par 0080). 
Heyd discloses the claimed invention except for teaching explicitly that the device and mating connectors are U.2 connectors. Chou however teaches a similar device that allows the interchangeable use of both U.2 and M.2 connectors (see par 0012).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Heyd to be applied as a U.2 type connector since Heyd already discloses that a custom form-factor can instead be employed (par 0080); such a modification, as taught by Chou, would allow for a more harmonious connection with Hedy’s Non-Volatile Memory Express (NV Me) type-PCle type solid state drives that would also permit and improve hot-swap and power loss protection, thereby improving reliability and versatility.
Regarding claim 19, Heyd in view of Chou as best understood, discloses the apparatus of claim 18, comprising: means for enabling hot-swapping of the device U.2 connector with regard to the mating U.2 connector (par 0106, Heyd).
Regarding claim 20, Heyd in view of Chou as best understood, discloses the apparatus of claim 18, comprising: means for providing holdup power to at least the NIC after removal of the device U.2 connector from the mating U.2 connector (par 0045, Heyd).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                October 13, 2022